Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to after final filed on 02/12/2021.
Claims 1, 3-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey M. Goehring, Registration No.: 52,948, on March 09, 2021. Mr. Goehring has further given authorization to examiner to amend the claims as follow:

In Claim 1,

Line 1- amend “Process for the extraction of” to “A process for an extraction of a”.

Line 5- amend “the presence” to “a presence”.

Line 10- insert “the” before “silica” and after “comprising”.

Line 17- amend  “particles have a mean diameter of 1 – 10 micrometers” to “particles have an apparent mean diameter of 1 – 10 micrometers obtained at the pH between 10.5 and 11.5 in step b)”.
Line 18- amend “the mean diameter” to “the apparent mean diameter”.

Line 20- amend “the particles” to “the silica particles”.


In Claim 3,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.

Line 5- amend “an acid” to “the acid”.


In Claim 4, 

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.

Line 3- amend “an acid” to “the acid”.


In Claim 5,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.

Line 3- delete “(s)”.


In Claim 6,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.


In Claim 7,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.


In Claim 8,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.


In Claim 9,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.


In Claim 10,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.


In Claim 11,


Line 1- amend “Silica” to “A silica”.


In Claim 12,

Line 1- amend “Silica” to “The silica”.


Claims 13-15 - Cancelled.


In Claim 16,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.

Line 3- delete “(s)”.


In claim 17, 

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.

Line 3- delete “(s)”.


Claim 18 - Cancelled.

In Claim 19,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.


In Claim 20,

Line 1- amend “Process for the extraction of” to “The process for an extraction of a”.


Allowable Subject Matter
The present claims are allowable over the “closest” prior art taught by Farone et al (US Patent No.: 5,597,714).
	Farone teaches a process for an extraction of a silica from lignocellulosic plant matter, comprising steps of:
a)    fractionating the lignocellulosic plant matter in a presence of an acid solution, so as to obtain a solid fraction comprising cellulose (Col.8 lines 45-48, claim 1, example 1),
b)    extracting the silica from the solid fraction obtained in step a) with a basic solution and at a temperature between 70°C and 90°C, so as to obtain a liquid phase comprising the silica and a solid phase (Col.10 lines 1-13, claims 50-51, examples 7-10),

d)    precipitating the silica which is comprised in the liquid phase (col.10 lines 15-20, examples 7-10),

However, Farone does not explicitly disclose or suggest as follow: 
a pH in step b) above being between 10.5 and 11.5,
a pH in step d) being between 5 and 6,
wherein the precipitated silica comprises silica particles have an apparent mean diameter of 1 – 10 micrometers obtained at the pH between 10.5 and 11.5 in step b), and wherein the apparent mean diameter is achieved without the need to use sonication or other additional steps to reduce the size of the silica particles, as presently claimed.

	Further, based on example 7 of Farone reference that uses pH above 12 for an extraction step b) which would result silica particles having an apparent mean diameter outside of presently claimed range  as applicant has shown in Table 1 of the applicant specification for above  pH 12.0 vs claimed pH (i.e., 10.5).  
	Thus, it is clear that Farone does not disclose or suggest present invention.
	In light of above, the present claims 1, 3-12, 16-17 and 19-20 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        03/10/2021